(Rev. 10/19) Judgment in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                            for the
                                                       District of Alaska

                       JOSHUA PLUMB                            )
                              Plaintiff                        )
                                 v.                            )      Civil Action No. 3:19-cv-00084-JWS
        FINANCIAL COLLECTION AGENCY OF                         )
                ANCHORAGE, INC.
                             Defendant
                                                               )

                                            JUDGMENT IN A CIVIL ACTION

DECISION BY COURT. This action came to trial or decision before the Court. The issues have been tried or
determined and a decision has been rendered.

          IT IS ORDERED AND ADJUDGED:

          THAT the plaintiff recover nothing, the action be dismissed on the merits, and the defendant Financial
          Collection Agency of Anchorage, Inc. recover costs in the amount of $ __________ , from the plaintiff
          Joshua Plumb.




APPROVED:

s/John W. Sedwick
John W. Sedwick
Senior United States District Judge
                                                                                  Jennifer A. Gamble
Date: December 18, 2019                                                            Jennifer A. Gamble
                                                                                  Acting Clerk of Court
Note: Award of prejudgment interest, costs and attorney's
fees are governed by D.Ak. LR 54.1, 54.2, and 58.1.




                     Case 3:19-cv-00084-JWS Document 21 Filed 12/18/19 Page 1 of 1
